FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2016 UNILEVER PLC (Translation of registrant's name into English) UNILEVER HOUSE, BLACKFRIARS, LONDON, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No .X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Exhibit 99 attached hereto is incorporated herein by reference. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNILEVER PLC /S/ T E LOVELL ByT E LOVELL SECRETARY Date: 01 April 2016 EXHIBIT INDEX EXHIBIT NUMBEREXHIBIT DESCRIPTION 99 Notice to London Stock Exchange Exhibit 99 This Report on Form 6-K contains the following: Exhibit 1: Stock Exchange announcement dated 10 March 2016 entitled ‘Director/PDMR shareholding’ Exhibit 2: Stock Exchange announcement dated 11 March 2016 entitled ‘Director/PDMR shareholding’ Exhibit 3: Stock Exchange announcement dated 18 March 2016 entitled ‘Director Declaration’ Exhibit 4: Stock Exchange announcement dated 30 March 2016 entitled ‘Director/PDMR shareholding’ Exhibit 1: NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS Unilever PLC was notified on 9 March 2016 of the following transactions which took place on 8 March 2016: Mr G Pitkethly (PDMR)purchased 4 Unilever PLCOrdinary 3 1/9 pence shares at a price of 3059.2103p per share under the Unilever PLC Share Incentive Plan. The above transactions were carried out in the UK This announcement is made following notifications under Disclosure and Transparency rule 3.1.4(R)(1)(a). Name of contact and telephone number for queries: SAMANTHA HOOD - +44(0) Name of authorised official of issuer responsible for making notification: TONIA LOVELL - COMPANY SECRETARY 10 March 2016 Exhibit 2: NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS Unilever PLC was notified on 10 March 2016 that on 9 March 2016 either dividend equivalentsor dividends earned were reinvestedas additional shares under the Unilever Global Share Incentive Plan 2007 (GSIP), the Unilever Management Co Investment Plan (MCIP), the Senior Executive Retirement Arrangement (SERA), the Unilever North America 2002 Omnibus Equity Compensation Plan Global Share Incentive Program, the Management Co-Investment Program, the Before-Tax Share Bonus Program and restricted stock awards.These additional shares were based on the London Stock Exchange closing price of £31.195 or the New York Stock Exchange closing price of $44.36 (as appropriate) on 9 March 2016. Unilever Global Share Incentive Plan 2007 (GSIP) Dividend equivalents earned on GSIP conditional target shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP target shares. The dividend equivalents reinvested were as follows: Mr D Blanchard (PDMR) - 94 Ordinary 3 1/9 pence shares Mr M Engel (PDMR) - 64 Ordinary 3 1/9 pence shares Mr K Havelock (PDMR) - 94 Ordinary 3 1/9 pence shares Mr K Kruythoff (PDMR) - 90 Ordinary 3 1/9 pence shares Ms L Nair (PDMR) - 32 Ordinary 3 1/9 pence shares Mr N Paranjpe (PDMR) - 113 Ordinary 3 1/9 pence shares Mr G Pitkethly (PDMR) - 64 Ordinary 3 1/9 pence shares Mr P G J M Polman (Director) - 688 Ordinary 3 1/9 pence shares Ms R Sotamaa (PDMR) - 194 Ordinary 3 1/9 pence shares Mr K C F Weed (PDMR) - 94 Ordinary 3 1/9 pence shares Mr J Zijderveld (PDMR) - 107 Ordinary 3 1/9 pence shares The above transactions were carried out in the UK. Unilever Management Co Investment Plan (MCIP) Dividend equivalents earned on MCIP Match Shares were reinvested as additional MCIP Match Shares, which will be subject to the same performance conditions as the underlying MCIP Match Shares. Based on an MCIP Match of 100%, the dividend equivalents reinvested were as follows: Mr D Blanchard (PDMR) - 44 Ordinary 3 1/9 pence shares Mr M Engel (PDMR) - 29 Ordinary 3 1/9 pence shares Mr K Havelock (PDMR) - 37 Ordinary 3 1/9 pence shares Mr K Kruythoff (PDMR) - 20 Ordinary 3 1/9 pence shares Ms L Nair (PDMR) - 22 Ordinary 3 1/9 pence shares Mr N Paranjpe (PDMR) - 32 Ordinary 3 1/9 pence shares Mr G Pitkethly (PDMR) - 37 Ordinary 3 1/9 pence shares Ms R Sotamaa (PDMR) - 35 Ordinary 3 1/9 pence shares Mr K C F Weed (PDMR) - 99 Ordinary 3 1/9 pence shares Mr J Zijderveld (PDMR) - 35 Ordinary 3 1/9 pence shares The above transactions were carried out in the UK. Unilever Management Co Investment Plan (MCIP) Dividends earned on MCIP Investment Shares were as follows: Mr D Blanchard (PDMR) - 60 Ordinary 3 1/9 pence shares Mr M Engel (PDMR) - 56 Ordinary 3 1/9 pence shares Mr K Havelock (PDMR) - 61 Ordinary 3 1/9 pence shares Ms L Nair (PDMR) - 37 Ordinary 3 1/9 pence shares Mr N Paranjpe (PDMR) - 27 Ordinary 3 1/9 pence shares Mr G Pitkethly (PDMR) - 53 Ordinary 3 1/9 pence shares Mr P G J M Polman (Director) - 170 Ordinary 3 1/9 pence shares Ms R Sotamaa (PDMR) - 30 Ordinary 3 1/9 pence shares The above transactions were carried out in the UK. Reinvestment of dividend on beneficially owned shares Dividends were earned on shares beneficially owned, and reinvested as follows: Mr D Blanchard (PDMR) - 358 Ordinary 3 1/9 pence shares Mr M Engel (PDMR) - 204 Ordinary 3 1/9 pence shares Mr K Havelock (PDMR) - 307 Ordinary 3 1/9 pence shares Mr K Kruthoff (PDMR) - 78 Ordinary 3 1/9 pence shares Ms L Nair (PDMR) - 129 Ordinary 3 1/9 pence shares Mr N Paranjpe (PDMR) -151 Ordinary 3 1/9 pence shares Mr G Pitkethly (PDMR) - 223 Ordinary 3 1/9 pence shares Mr P G J M Polman (Director) - 2579 Ordinary 3 1/9 pence shares Ms R Sotamaa (PDMR) - 54 Ordinary 3 1/9 pence shares Mr K Weed (PDMR) - 93 Ordinary 3 1/9 pence shares Mr J Zijderveld (PDMR) - 117 Ordinary 3 1/9 pence shares The above transactions were carried out in the UK. Senior Executive Retirement Arrangement (SERA) Dividends earned were reinvestedas additional shares under the Senior Executive Retirement Arrangement (SERA) and reinvested as follows: Mr K Havelock (PDMR) - 238 Ordinary 3 1/9 pence shares Mr K C F Weed (PDMR) - 405 Ordinary 3 1/9 pence shares The above transaction was carried out in the UK Unilever PLC Share Incentive Plan (ShareBuy) Dividends earned on shares purchased under the Share Incentive Plan (ShareBuy), and reinvested as follows: Mr G Pitkethly (PDMR) - 2 Ordinary 3 1/9 pence share at a price of 3111.5181p per share The above transaction was carried out in the UK Unilever North America 2002 Omnibus Equity Compensation Plan Dividend equivalents earned on North America 2002 Omnibus Equity Compensation Plan Global Share Incentive Program, Management Co-Investment Program and the Before Tax Share Bonus target shares were reinvested as additional North America 2002 Omnibus Equity Compensation Plan shares. The dividend equivalents reinvested were as follows: Global Share Incentive Program Dividend equivalents earned on GSIP conditional target shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP target shares. The dividend equivalents reinvested were as follows: Mr A Jope (PDMR) - 126American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share Ms J A Sourry Knox (PDMR) - 64American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share The above transactions were carried out in the USA. Management Co-Investment Program Dividend equivalents earned on MCIP conditional target shares were reinvested as additional MCIP conditional shares, which will be subject to the same performance conditions as the underlying MCIP target shares. Based on an MCIP Match of 100%, the dividend equivalents reinvested were as follows: Mr A Jope (PDMR) - 41 American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share Ms J A Sourry Knox (PDMR) - 36American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share Mr A Jope (PDMR) - 139 American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share Ms J A Sourry Knox (PDMR) - 110 American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share The above transactions were carried out in the USA. Mr A Jope (PDMR) - 126American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share Ms J A Sourry Knox (PDMR) - 64American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share The above transactions were carried out in the USA. Management Co-Investment Program Dividend equivalents earned on MCIP conditional target shares were reinvested as additional MCIP conditional shares, which will be subject to the same performance conditions as the underlying MCIP target shares. Based on an MCIP Match of 100%, the dividend equivalents reinvested were as follows: Mr A Jope (PDMR) - 41 American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share Ms J A Sourry Knox (PDMR) - 36American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share The above transactions were carried out in the USA Reinvestment of dividend on beneficially owned shares: Dividends were earned on shares beneficially owned, and reinvested as follows: Mr A Jope (PDMR) - 139 American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share Ms J A Sourry Knox (PDMR) - 110 American Depositary Receipts each representing 1 Ordinary 3 1/9 pence share The above transactions were carried out in the USA. This announcement is made following notifications under Disclosure and Transparency rule 3.1.4(R)(1)(a). Name of contact and telephone number for queries: SAMANTHA HOOD - +44(0) Name of authorised official of issuer responsible for making notification: TONIA LOVELL - GROUP SECRETARY 11 March 2016 Exhibit 3: 18 March 2016 Unilever PLC Director Declaration Pursuant to the UK Listing Rule 9.6.14(2), Unilever PLC announces that Ann Fudge, Independent Non-Executive Director, joined Northrop Grumman Corporation as a Director on 17 March 2016. Contact name for enquiries: Tonia Lovell, Group Secretary: +44 (0)20 7822 5252 Exhibit 4: NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS Unilever PLC was notified on 29 March 2016 of the following transaction which took place on 29 March 2016: Mr M Engel (PDMR)sold 13,836 Unilever PLCOrdinary 3 1/9 pence shares at a price of 3165p per share. The above transaction was carried out in the UK This announcement is made following notifications under Disclosure and Transparency rule 3.1.4(R)(1)(a). Name of contact and telephone number for queries: SAMANTHA HOOD - +44(0) Name of authorised official of issuer responsible for making notification: TONIA LOVELL - COMPANY SECRETARY 30 March 2016
